*607Although the ex-husband’s motion was denominated as one to stay the hearing before the Special Referee rather than to reargue the prior order directing the hearing (CPLR 2221 [d] [1]), such circumstance does not warrant reversal since courts in any event have continuing jurisdiction to reconsider prior interlocutory orders (see Liss v Trans Auto Sys., 68 NY2d 15, 20). Upon reconsideration, the motion court properly rescinded the order of reference since, prior to the stipulation, the ex-husband produced a list of collectibles in his possession to which the ex-wife did not object, and the stipulation was based on the list. At the time of the stipulation, the ex-wife acknowledged before the court that she had discussed the terms of the stipulation with her attorneys and that, by agreeing to it, she was resolving all issues concerning the marriage. Thus, she cannot be heard to complain now that the list was incomplete. Concur — Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.